DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 1 and 12 have been considered but are not persuasive because Brister (US 2006/0020186) in view of Bohm (US 2012/0078071) and Pace (US 2013/0150691) in combination render obvious all the features of amended claims 1 and 12. See the 103 rejections below for details.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/667,348, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, Accordingly, claims 1-4, 6-14, and 18-28 are not entitled to the benefit of the prior application 62/667,348.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, and 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 12, 25, and 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0125] of the instant specification merely states that “the term ‘substantially’ as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is not to be limited to a special or customized meaning), and furthermore refers without limitation to being largely but not necessarily wholly that which is specified,” which does not provide a standard for ascertaining the requisite degree. For further examination, “substantially circular” will be interpreted as “circular”.
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020186, hereinafter Brister, in view of US 2012/0078071, hereinafter Bohm, and US 2013/0150691, hereinafter Pace.
Regarding claim 1, Brister teaches an analyte sensor system ([0005]) comprising: a base configured to attach to a skin of a host (Fig. 3, [0087], mounting unit 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Fig. 3, [0005], sensor 32); a first plurality of contacts (Fig. 1, [0089], contacts 28); a sensor electronics module configured to releasably couple to the base (Fig. 3, [0005], electronics unit 16) and including a perimeter having a shape that complements a shape of the base to guide the sensor electronics module into position during coupling of the sensor electronics module to the base (Fig. 2, Figs. 12A-12C), the sensor electronics comprising: a second plurality of contacts ([0092] and [0108]); and 
Brister does not teach the base comprising a battery.
Bohm teaches a base (mounting unit 240) comprising a battery ([0224]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister such that the base comprises a battery, as taught by Bohm, as a simple substitution of one element (Bohm’s battery included in base) for another (Brister’s battery included in sensor electronics module) to obtain the predictable result of providing power to the sensor electronics module.
Brister as modified by Bohm does not teach the sensor electronics module including the perimeter having a substantially circular shape that complements a shape of the base, and the second plurality of contacts, each of the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations.
Pace teaches sensor electronics module (circuit board coupling 4302) including a perimeter having a substantially circular shape (see Fig. 43A) that complements a shape of a base (Fig. 42, sensor 4202), the sensor electronics module comprising a second plurality of contacts (concentric conductive tracks 4304), each of the second plurality of contacts configured to make electrical contact with a respective one of a first plurality of contacts (electrical contacts 4204) when the sensor electronics module is secured to the base in any of a plurality of radial orientations ([0147]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister and Bohm such that the sensor electronics module includes the perimeter having a substantially circular shape that complements a shape of the base, and the second plurality of contacts, each of the second plurality of contacts configured to make electrical 
Regarding claim 2, Brister, Bohm, and Pace teach the system of claim 1, wherein the second plurality of contacts are concentric and annularly spaced apart from one another (Pace Fig. 43A [0147]).
Regarding claim 3, Brister, Bohm, and Pace teach the system of claim 1, wherein a respective one of the second plurality of contacts is configured to make electrical contact with the respective one of the first plurality of contacts at any point along the respective one of the second plurality of contacts (Pace [0147]).
Regarding claim 4, Brister, Bohm, and Pace teach the system of claim 1, wherein the second plurality of contacts are formed by laser direct structuring (Examiner’s note: this is interpreted as a product-by-process limitation, and the determination of patentability is based on the structure implied by the steps. The structure of Brister, Bohm, and Pace appears to be identical to a structure made by the claimed process, and thus the claim is unpatentable. See MPEP 2113).
Regarding claim 6, Brister, Bohm, and Pace teach the system of claim 1, wherein the base is disposable (Brister [0193]).
Regarding claim 7, Brister, Bohm, and Pace teach the system of claim 6, wherein the sensor electronics module is reusable (Brister [0108]).
Regarding claim 8, Brister, Bohm, and Pace teach the system of claim 1, wherein the battery is configured to provide power to the analyte sensor and to the sensor electronics module (Brister [0233] and [0226]).
Regarding claim 9, Brister, Bohm, and Pace teach the system of claim 1, wherein the first plurality of contacts comprises a first sensor contact and a second sensor contact, each of the first 
Regarding claim 10, Brister, Bohm, and Pace teach the system of claim 9, wherein the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Brister [0092]).
Regarding claim 11, Brister, Bohm, and Pace teach the system of claim 21, wherein the battery includes first and second terminals (Brister [0233]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the first plurality of contacts further comprises a first battery contact and a second battery contact, each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery, because in order for the battery, which is located in the base, to provide power, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery.
Regarding claim 12, Brister teaches an analyte sensor system ([0005]) comprising: a base lying along a plane and configured to attach to a skin of a host (Fig. 3, [0087], mounting unit 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Fig. 3, [0005], sensor 32); a first plurality of contacts (Fig. 1, [0089], contacts 28); a sensor electronics module configured to releasably couple to the base (Fig. 3, [0005], electronics unit 16) and including a perimeter having a shape that complements a shape of the base to guide the sensor electronics module into position during coupling of the sensor electronics module to the base (Fig. 2, Figs. 12A-12C), the sensor electronics comprising: a second plurality of contacts ([0092] 
Brister does not teach the base comprising a battery.
Bohm teaches a base (mounting unit 240) comprising a battery ([0224]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister such that the base comprises a battery, as taught by Bohm, as a simple substitution of one element (Bohm’s battery included in base) for another (Brister’s battery included in sensor electronics module) to obtain the predictable result of providing power to the sensor electronics module.
Brister as modified by Bohm does not teach the sensor electronics module including the perimeter having a substantially circular shape that complements a shape of the base, and the second plurality of contacts, each of the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of rotational orientations along the plane.
Pace teaches sensor electronics module (circuit board coupling 4302) including a perimeter having a substantially circular shape (see Fig. 43A) that complements a shape of a base (Fig. 42, sensor 4202), the sensor electronics module comprising a second plurality of contacts (concentric conductive tracks 4304), each of the second plurality of contacts configured to make electrical contact with a respective one of a first plurality of contacts (electrical contacts 4204) when the sensor electronics module is secured to the base in any of a plurality of rotational orientations along a plane ([0147]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister and Bohm such that the sensor electronics module includes the perimeter having a substantially circular shape that complements a shape of the base, and 
Regarding claim 13, Brister, Bohm, and Pace teach the system of claim 12, wherein the second plurality of contacts comprise concentric, circular contacts (Pace, Fig. 43A).
Regarding claim 14, Brister, Bohm, and Pace teach the system of claim 13, wherein the concentric, circular contacts are disposed about a center of the sensor electronics module (Pace, Fig. 43A).
Regarding claim 18, Brister, Bohm, and Pace teach the system of claim 12, wherein the sensor electronics module is configured to releasably couple to the base (Brister [0005]) by: fitting a raised portion of the sensor electronics module within an aperture of the base (Brister Figs. 2 and 12A-C); and pressing the sensor electronics module against the base in a direction substantially perpendicular to a bottom surface of the base until one or more retention features of the sensor electronics module couple with one or more corresponding retaining members of the base (Brister [0213]).
Regarding claim 19, Brister, Bohm, and Pace teach the system of claim 12, wherein the base is disposable (Brister [0193]).
Regarding claim 20, Brister, Bohm, and Pace teach the system of claim 12, wherein the sensor electronics module is reusable (Brister [0108]).
Regarding claim 21, Brister, Bohm, and Pace teach the system of claim 12, wherein the first plurality of contacts comprises a first sensor contact and a second sensor contact, each of the first sensor contact and the second sensor contact configured to be electrically coupled to a respective terminal of the analyte sensor (Brister [0092]).

Regarding claim 23, Brister, Bohm, and Pace teach the system of claim 21, wherein the battery includes first and second terminals (Brister [0233]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the first plurality of contacts further comprises a first battery contact and a second battery contact, each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery, because in order for the battery, which is located in the base, to provide power, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery.
Regarding claim 24, Brister, Bohm, and Pace teach the system of claim 23.
It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the second plurality of contacts further comprises a first power contact configured to make electrical contact with the first battery contact and a second power contact configured to make electrical contact with the second battery contact, because in order for the sensor electronics module to receive power from the battery in the base, there would need to be an electrical coupling between a first power contact of the sensor electronics module and the first battery contact of the base, and between a second power contact of the sensor electronics module and the second battery contact of the base.

s 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brister, Bohm, and Pace as applied to claim 12 above, and further in view of US 2011/0181127, hereinafter Safabakhsh.
Regarding claim 25, Brister, Bohm, and Pace teach the system of claim 12, wherein the base includes a raised perimeter having a shape (Brister Figs. 2 and 12A-12C), and the perimeter of the sensor electronics module comprises an outer perimeter that complements the shape of the raised perimeter (Brister Figs. 2 and 12A-12C), and wherein the base has a substantially circular shape (Pace Fig. 42), and the perimeter of the sensor electronics module comprises an outer perimeter that complements the substantially circular shape of the base (Pace Fig. 43A).
Brister, Bohm, and Pace do not teach wherein the base includes a raised perimeter having a substantially circular shape, and the perimeter of the sensor electronics module comprises an outer perimeter that complements the substantially circular shape of the raised perimeter.
However, Safabakhsh teaches an electric rotary joint wherein a base (upper housing 6) includes a raised perimeter having a substantially circular shape (Fig. 3, bottom edge of upper housing 6 radially encompassing radial seal 16 and upper edge of lower housing 7), and the perimeter of a module (lower housing 7) comprises an outer perimeter that complements the substantially circular shape of the raised perimeter (Fig. 3, upper edge of lower housing 7 being radially encompassed by radial seal 16 and bottom edge of upper housing 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the base includes a raised perimeter having a substantially circular shape, and the perimeter of the sensor electronics module comprises an outer perimeter that complements the substantially circular shape of the raised perimeter, as taught by Safabakhsh, as a simple substitution of one element (Safabakhsh’s pancake slip ring electrical connector) for another (Brister, Bohm, and Pace’s pancake slip ring electrical connector) to obtain the predictable result of having a structure that allows the transmission of power and electrical 
Regarding claim 26, Brister, Bohm, Pace, and Safabakhsh teach the system of claim 25, wherein the base includes a substantially circular aperture (Safabakhsh Fig. 3, aperture in center of upper housing 6 with roller bearing 5 to hold center shaft 8) and a center of the sensor electronics module includes a substantially circular raised portion (Safabakhsh Fig. 3 [0021] lower housing 7 fixed to center shaft 8) configured to fit within the substantially circular aperture (Safabakhsh Fig. 3, center shaft 8 fits within aperture in center of upper housing 6) during coupling of the sensor electronics module to the base (Safabakhsh Fig. 3), and the second plurality of contacts comprise concentric, circular contacts disposed around the center of the sensor electronics module (Pace Fig. 43A conductive tracks 4304, and Safabakhsh Figs. 3 and 4, copper conducting rings 12).
Regarding claim 27, Brister, Bohm, Pace, and Safabakhsh teach the system of claim 25, wherein the base includes a cavity (Bohm’s base 240 contains battery, inherently has a cavity the battery would occupy as the physical same space cannot be occupied by 2 solid structures) and a top side configured to face the sensor electronics module (Examiner’s note: any side of the base can face the sensor electronics module depending on how they are physically arranged), and the battery is disposed in the cavity through the top side of the base (Examiner’s note: this is interpreted as a product-by-process limitation, and the determination of patentability is based on the structure implied by the steps. The structure of Brister, Bohm, Pace, and Safabakhsh appears to be identical to a structure made by the claimed process, and thus the claim is unpatentable. See MPEP 2113).
Regarding claim 28, Brister, Bohm, Pace, and Safabakhsh teach the system of claim 25, wherein the first sealing member is disposed on a sidewall of the raised perimeter (Safabakhsh, Fig. 3, Claim 5, radial seal 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791